      Case 4:17-cv-00780-DPM Document 110 Filed 10/23/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JAMES ANDREW TANNER                                           PLAINTIFF

v.                       No. 4:17-cv-780-DPM

KURT ZIEGENHORN, in his individual
capacity, and BILL BRYANT, Colonel,
in his official capacity as head of the
Arkansas State Police                                     DEFENDANTS

                                ORDER
     The Court is attaching its working drafts of (1) the voir dire, (2) the
preliminary instructions, (3) the final instructions—liability phase and
damages phase, (4) the special verdicts, and (5) a stipulation about the
29 November 2014 Wal-Mart encounter. The Court appreciated the
parties’ proposals. Please file any objection to, or suggestion about, the
voir dire, the preliminary instructions, or the stipulation by
28 October 2020. Hold objections about the other drafts until trial.
We’ll work on them then.
     So Ordered.
                                        ________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        23 October 2020
